Summit Oak Development,




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   September 9, 2014

                                  No. 04-14-00205-CV

                   FOUNTAINS INTERNATIONAL GROUP, INC.,
                                 Appellant

                                            v.

                       SUMMIT OAK DEVELOPMENT, LLC,
                                  Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2005-CI-09146
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The Appellant’s Amended Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on August 9, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court